Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

Claim 1 is allowable. Claims 4-6 and 8, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement set forth in the Office action mailed on 2/18/2022, is hereby withdrawn and claims 4-6 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 includes “reset[ing] the tracking target based on the line-of-sight information and a tracking history… in a case where the object stops being detected.” This means that the camera user’s line of sight is used to determine whether to reset the tracking target when a target in the image is lost or occluded. 
Examiner has not found a suitable combination of references that teaches using a user’s line of sight to determine whether to stop tracking a lost target:
References JP 2001296355 A and WO 2018067058 A1 can wait for a target to reappear, but neither of them use a line of sight information in the determination to wait. Reference US 20210331706 A1 can search for a target in the user’s gaze direction, but this reference does not determine whether to reset the tracking target. Even combined, these references do not demonstrate a feature of resetting the tracking target considering user’s line of sight. 
Therefore the claim appears to be novel given the current art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485